DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed March 28, 2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display area, the non-display area, the blocking wall area, the gate metal layer, the source metal layer and the drain metal layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The following title is suggested:  FLEXIBLE DISPLAY SUBSTRATE, DISPLAY PANEL AND DISPLAY DEVICE HAVING A CRACK STOPPING COMPONENT.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0284770 A1) in view of Saida et al. (US 2020/0020880 A1).
In regard to claim 1, Kim teaches a flexible display substrate, comprising:  a flexible substrate 10; a crack stopping component 201; at least one annular blocking wall 101 on the flexible substrate 10; and an insulation layer 24 on the flexible substrate 10; wherein the flexible substrate 10 
In regard to claim 14, Kim teaches a display panel, comprising a flexible display substrate, wherein the flexible display substrate comprises:  a flexible substrate 10; a crack stopping component 201; at least one annular blocking wall 101 on the flexible substrate 10, and an insulation layer 22/24 on the flexible substrate 10; wherein the flexible substrate 10 comprises a display area DA, a non-display area NA surrounding the display area DA and a blocking wall area (at 101); wherein the at least one annular blocking wall is in the blocking wall area (at 101); wherein the crack stopping component 201 is on the insulation layer 22/24 in the non-display area NA, and configured to stop a crack in the non-display area NA from extending to the display area DA (Figure 2, pages 2-5, paragraphs [0052]-[0092]). 	In regard to claim 15, Kim teaches a display device, comprising the display panel according to claim 14 (Figure 2, pages 2-5, paragraphs [0052]-[0092]).

In regard to claims 1 and 14, Saida et al. teach a blocking wall area Wb surrounding the non-display area F (Figures 1-2, pages 2-4, paragraphs [0021]-[0054]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible display substrate as taught by Kim with the flexible display substrate having a blocking wall area surrounding the non-display area as taught by Saida et al. to provide a display device having the desired frame dimensions (page 1, paragraph [0008]).

Allowable Subject Matter
Claims 2, 13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-11 are objected to as being dependent upon objected claim 2.  Claims 17-20 are objected to as being dependent upon objected claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Kim et al. (US 2018/0033998 A1)		Kim et al. (US 10,439,165 B2)

Park et al. (US 10,347,853 B2)		Park et al. (US 10,431,771 B2).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




IMS
August 31, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822